Citation Nr: 1817924	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-19 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $458.00, to include whether VA disability compensation benefits in the amount of $458 should be counted as income for pension purposes.

(Entitlement to increased ratings for left knee and left hip disability, as well as entitlement to a total rating based on individual unemployability due to service connected disabilities will be the subject of a separate Board decision).


REPRESENTATION

Veteran represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was most previously before the Board in October 2015.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in December 2016 and delivered sworn testimony via video conference hearing in Montgomery, Alabama.  At the December 2016 Board hearing the Veteran indicated that he had no testimony to give concerning the issue on appeal.


FINDINGS OF FACT

1.  An August 2010 RO decision granted the Veteran entitlement to a non-service-connected pension, effective June 6, 2010.

2.  The RO properly counted the Veteran's VA disability compensation benefits as income for pension purposes.

3.  The creation of an overpayment in the amount of $458.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

4.  VA was not at fault in the creation of the overpayment.

5.  Repayment of the overpayment debt would result in undue hardship to the Veteran.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA benefits in the amount of $458 are met.  38 U.S.C. § 5302 (2014); 38 C.F.R. §§ 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Records indicate that an August 2010 RO decision granted the Veteran entitlement to a non-service-connected pension, effective June 6, 2010.  In July 2012 VA proposed to reduce the Veteran's pension benefits from $1,021 to $983 from August 1, 2012 to August 1, 2013 based on a May 2012 RO decision that had granted an increased evaluation for service-connected left hip disability, effective April 20, 2010.  The increased grant for the service-connected left hip disability ultimately resulted in a $458 "retroactive" compensation payment in July 2012.  The $458 payment was subsequently properly considered as countable income for purposes of determining the monthly rate of the Veteran's disability pension benefits, and it increased the Veteran's countable income from $0 to $458 and thus necessitated the reduction of the Veteran's payments from August 2012 to August 2013 as described above.

Analysis

As a preliminary matter, the Board notes that the evidence does not reflect, and the Veteran has not alleged, that the amount of the overpayment ($458) was incorrect.  In this regard, the Board observes that the record contains sufficient audits and explanations as to how the $458 amount was derived, and the validity or creation of the debt will not be addressed in this decision.  Equally apparent is the fact that VA was not at fault in the creation of the overpayment and the creation of the overpayment in the amount of $458.00 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

In an October 2012 statement the Veteran essentially requested a waiver of recovery of the overpayment due to financial hardship.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C. § 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C. § 501; 38 C.F.R. § 1.911(c).

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C. § 5302(c); 38 C.F.R. § 1.963.

The Board finds that the action to collect the $458 overpayment in this case would result in undue hardship to the Veteran.  The record reflects that the Veteran has not worked since 2001.  Further, it appears that the Veteran's monthly income is less than his monthly expenses.  For these reasons, the Board finds that repayment of the overpayment would result in undue hardship to the Veteran.  Further, the recovery of the $458 would defeat the purpose for which the VA pension benefits were intended, and that waiver of the overpayment in the amount of $458 would not result in unjust enrichment by the Veteran.  In this case, recovery of the overpayment would tend to defeat the purpose of the VA pension program of helping the Veteran pay his living expenses.

Based on the foregoing, the waiver of recovery of the VA indebtedness in the amount of $458 is warranted on the basis of equity and good conscience.


ORDER

A waiver of recovery of an overpayment of VA benefits in the amount of $458 is granted.




 ____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


